DETAILED ACTION
Status of the Claims
1.	Claims 6, 7, 9, 10, 15, 16, 24 and 25 are allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: the cited prior art, Katsuki et al. teach the predetermined area of the detection layer is determined by the exposed opening making contact with the electrode ([0094] and Fig 1B). Similarly, Cai teach reagent holding layer 30 having circular opening(s) 32/34 (Fig 2 and [0061][0065]), the opening 32 expose/define area for working electrode W [0066]. Both Katsuki and Cai do not teach during the method of forming the biosensor, the predetermined area of the detection layer is based on reaction rate of the enzyme as recited in claim 6.
 Claims 7, 9, 10, 15, 16, 24 and 25 are allowed based on their dependency on claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795